Citation Nr: 0913697	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
degenerative disc disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to 
September 2003, when he retired.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran's lumbar spine degenerative disc disease is 
manifested by lumbar spine flexion limited to no less than 62 
degrees, total thoracolumbar range of motion not less than 
166 degrees, and no functional loss beyond that contemplated 
by the currently assigned evaluation.

2.  Prior to October 31, 2007, peripheral neuropathy of the 
right lower extremity, as related to the veteran's lumbar 
spine degenerative disc disease, was manifested by no more 
than mild incomplete paralysis of the sciatic nerve.

3.  Beginning October 31, 2007, peripheral neuropathy of the 
right lower extremity, as related to the veteran's lumbar 
spine degenerative disc disease, was manifested by no more 
than moderate incomplete paralysis of the sciatic nerve.

4.  Prior to October 31, 2007, peripheral neuropathy of the 
left lower extremity, as related to the veteran's lumbar 
spine degenerative disc disease, was manifested by no more 
than mild incomplete paralysis of the sciatic nerve.

5.  Beginning October 31, 2007, peripheral neuropathy of the 
left lower extremity, as related to the veteran's lumbar 
spine degenerative disc disease, was manifested by no more 
than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for the veteran's lumbar spine degenerative disc disease are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for an initial evaluation greater than 10 
percent, prior to October 31, 2007, for peripheral neuropathy 
of the right lower extremity are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

3.  The criteria for a 20 percent evaluation, but no greater, 
for peripheral neuropathy of the right lower extremity are 
met beginning October 31, 2007.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

4.  The criteria for an initial evaluation greater than 10 
percent, prior to October 31, 2007, for peripheral neuropathy 
of the left lower extremity are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

5.  The criteria for a 20 percent evaluation, but no greater, 
for peripheral neuropathy of the left lower extremity are met 
beginning October 31, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter 
dated in September 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the veteran was not notified of the regulations 
pertinent to the establishment of an effective date and of 
the disability rating, and not notified that he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on his employment and daily life, 
the veteran has demonstrated that he has actual knowledge of 
these requirements in his January 2008 appeal.  Specifically, 
he indicated that he understood that the clinical findings of 
record were not severe enough to merit a higher evaluation 
when considered independent of his claimed functional loss, 
such that he was aware of the rating criteria for a higher 
evaluation, and listed ten activities in which he was 
prevented from engaging because of his lumbar spine 
degenerative disc disease, noting the effect of such 
limitation on his daily life.  Thus, the Board finds that 
despite the lack of notice to the veteran, he is not 
prejudiced as he had actual knowledge of the evidence 
required to substantiate his claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Ultimately, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records and identified 
private medical records have been obtained; additionally, the 
veteran's postservice treatment records from a United States 
military hospital in Europe were obtained, and there is no 
evidence that he was treated at a VA facility in the United 
States.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran 
was also accorded VA examinations in January 2006 and October 
2007.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's lumbar spine degenerative disc disease is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, General Rating Formula (2008).  
The General Rating Formula provides for a 10 percent 
evaluation for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  Id.  
A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  

Additionally, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable anklyosis of the entire thoracolumbar 
spine, a 50 percent evaluation is warranted for unfavorable 
anklyosis of the entire thoracolumbar spine, and the maximum 
100 percent evaluation is warranted for unfavorable anklyosis 
of the entire spine.  Id.  Because the General Rating Formula 
is identical for all diagnostic codes pertaining to the spine 
other than for degenerative disc disease, consideration of 
other relevant diagnostic codes pertaining to the spine is 
not required.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5239, 5240, 5241, 5242 (2008).

However, the evidence does not support an evaluation greater 
than 10 percent for the veteran's lumbar spine degenerative 
disc disease, as flexion has not been shown to be limited to 
60 degrees or less, and the combined thoracolumbar range of 
motion has not been shown to be limited to 120 degrees or 
less.  Specifically, on VA examination in January 2006, the 
veteran's lumbar spine flexion was to 90 degrees and the 
combined thoracolumbar range of motion was 235 degrees; on VA 
examination in October 2007, the veteran's lumbar spine 
flexion was to 62 degrees, and the combined thoracolumbar 
range of motion was 166 degrees.  Moreover, no guarding or 
muscle spasms were objectively documented during either the 
January 2006 or October 2007 VA examinations, and although 
lumbar muscle spasms were noted during a June 2006 private 
outpatient visit, the private physician indicated that there 
were no resulting gait or posture abnormalities, to include 
lordosis.  For these reasons, an evaluation greater than 10 
percent under the General Rating Formula is not warranted for 
the veteran's lumbar spine degenerative disc disease.

The evidence of record also does not reflect that the 
veteran's lumbar spine degenerative disc disease results in a 
level of functional loss meriting an evaluation greater than 
10 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2008).  Although the January 2006 and 
October 2007 VA examination reports noted that parts the 
veteran's lumbar spine range of motion were "with pain," 
the degree to which the lumbar spine ranges of motion were 
additionally limited was not specified.  Additionally, the 
January 2006 VA examiner noted that pain was the veteran's 
primary complaint, and that fatigue, weakness, and lack of 
endurance were not significant factors.  Moreover, while the 
October 2007 VA examiner stated that repetitive motion 
resulted in loss of strength, there was no additional 
limitation of the lumbar spine range of motion, and there is 
no evidence that this loss of strength constitutes functional 
loss beyond that contemplated by the current evaluation.  See 
id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  
Accordingly, an evaluation greater than the 10 percent rating 
currently assigned, on the basis of functional loss, is not 
warranted.  

A Note to the General Rating Formula directs that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  To that 
end, the veteran denied experiencing bladder or bowel 
dysfunction during both the January 2006 and October 2007 VA 
examinations, as well as during private visits in May 2006, 
June 2006, and July 2006, and reported during the October 
2007 VA examination that he did not experience erectile 
dysfunction related to his lumbar spine degenerative disc 
disease.  Thus, separate evaluations for bladder, bowel, or 
erectile dysfunction associated with the veteran's lumbar 
spine degenerative disc disease are not warranted.

Moreover, a November 2007 rating decision granted separate 10 
percent evaluations for peripheral neuropathy of each the 
right lower extremity and left lower extremity under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, which 
contemplates paralysis of the sciatic nerve.  To that end, 
Diagnostic Code 8520 provides for 10, 20, 40, and 60 percent 
evaluations for incomplete paralysis of the sciatic nerve 
that is mild, moderate, moderately severe, and severe, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).  An 80 percent evaluation is assigned for complete 
paralysis of the sciatic nerve produces the foot dangling and 
dropping, with no active movement possible of muscles below 
the knee, flexion of the knee is either lost or very 
weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In this case, the evidence does not support an initial 
evaluation greater than 10 percent, prior to October 31, 
2007, for peripheral neuropathy of either the right lower 
extremity or the left lower extremity.  The neurological 
examination during the January 2006 VA examination was 
normal; the straight leg test was negative, and the deep 
tendon reflexes were 2+ bilaterally.  Similarly, during a May 
2006 private outpatient visit, neurological testing showed 
intact sensation and full strength in the bilateral lower 
extremities.  Additionally, June 2006 and December 2006 
private outpatient visit reports document full strength on 
neurological testing of the veteran's bilateral lower 
extremities, and normal deep tendon reflexes.  Although a 
July 2006 private evaluation showed "hypoactive" deep 
tendon reflexes, strength was still full at 5/5, thus 
reflecting only mild incomplete paralysis overall.

However, on physical examination at the October 2007 VA 
examination, deep tendon reflexes were 0/5 to 1/5 and equal, 
and ankle jerks were 3/5 and equal.  Additionally, there was 
a decrease in sensation on the lateral surface of the 
bilateral feet.  These clinical findings tend to reflect 
moderate incomplete paralysis of the sciatic nerve, and thus, 
an evaluation of 20 percent for each the right lower 
extremity and left lower extremity are warranted from October 
31, 2007.  See Hart, 21 Vet. App. at 510.  However, this is 
the only evidence dated on or after October 31, 2007, and 
without evidence showing more than moderate incomplete 
paralysis of the sciatic nerve, an evaluation greater than 20 
percent for peripheral neuropathy of the right lower 
extremity and of the left lower extremity, beginning October 
31, 2007, is not warranted.

The provisions of 38 C.F.R. § 4.71a indicate that 
intervertebral disc syndrome should be evaluated under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome, whichever method result in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 
38 C.F.R. § 4.25 (2008).  With respect to evaluating the 
veteran's intervertebral disc syndrome under the General 
Rating Formula, the decision above has found that the 
evidence of record warrants a 10 percent evaluation for the 
veteran's degenerative disc disease, and separate evaluations 
for peripheral neuropathy for each lower extremity, staged as 
10 percent prior to October 31, 2007, and 20 percent 
beginning October 31, 2007.  Combining the evaluations for 
these disabilities results in a 30 percent combined 
evaluation prior to October 31, 2007, and a 40 percent 
combined evaluation beginning October 31, 2007.  38 C.F.R. 
§ 4.25.

To that end, the Formula for Rating Intervertebral Disc 
Syndrome rates intervertebral disc syndrome either on the 
total duration of incapacitating episodes over the past 12 
months.  A 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months, and a 20 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  Id.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Applying the evidence of record to the Formula for Rating 
Intervertebral Disc Syndrome, a higher evaluation is not 
warranted.  Although the October 2007 VA examiner described 
the veteran's weekly flare-ups as "incapacitating 
episodes," there is no evidence that the periods the veteran 
spent in bed to relieve his symptoms constituted the 
"required bed rest prescribed by a physician" noted in the 
rating criteria, or that the flareups required treatment by a 
physician.  Id.  Thus, evaluating the veteran's lumbar spine 
degenerative disc disease under the Formula for Rating 
Intervertebral Disc Syndrome does not result in a higher 
evaluation than when the evaluations assigned to the 
neurological and orthopedic manifestations of the veteran's 
lumbar spine degenerative disc disease under the General 
Rating Formula are combined.  

Finally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is generally sufficient.  See 38 C.F.R. §§ 4.20, 
4.27 (2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the ratings assigned for the veteran's lumbar spine 
degenerative disc disease.  This disorder is evaluated as 
degenerative disc disease of the lumbar spine pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5243, the criteria of which 
is found by the Board to specifically contemplate the level 
of occupational and social impairment caused by this 
disability.  Id.  As noted above, the lumbar spine range of 
motion was not limited to less than 60 degrees, the total 
thoracolumbar range of motion was not limited to less than 
120 degrees, and the isolated incidences of objectively 
documented lumbar muscle spasms were not shown to result in 
gait or posture abnormalities.  Additionally, the evidence of 
record does not show incapacitating episodes requiring bed 
rest prescribed by and other treatment as directed by a 
physician, or incomplete paralysis of the sciatic nerve that 
was more than mild prior to October 31, 2007, or more than 
moderate beginning October 31, 2007.  Moreover, for the 
reasons noted above, the functional loss reported by the 
veteran does not exceed that already contemplated by the 
assigned rating.  Thus, when comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the veteran's symptoms are congruent with 
the disability picture represented by the assigned rating, as 
they reasonably describe the veteran's disability level and 
symptomatology for the rating period in question.  Therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture, based on his lumbar spine 
degenerative disc disease, cannot be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the veteran is not entitled to referral 
for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Because the evidence of record does not show that higher 
evaluations are warranted under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome, 
and does not show functional loss not already contemplated in 
the currently assigned evaluation, the preponderance of the 
evidence is against the assignment of an evaluation greater 
than 10 percent for lumbar spine degenerative disc disease, 
greater than 10 percent for peripheral neuropathy of each 
lower extremity prior to October 31, 2007, and greater than 
20 percent for peripheral neuropathy of each lower extremity 
beginning October 31, 2007.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claims must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for the veteran's lumbar spine 
degenerative disc disease is denied.

An initial evaluation greater than 10 percent, prior to 
October 31, 2007, for peripheral neuropathy of the right 
lower extremity is denied.

An evaluation of 20 percent, but no greater, beginning 
October 31, 2007, for peripheral neuropathy of the right 
lower extremity is granted, subject to the applicable 
regulations concerning the payment of monetary benefits. 

An initial evaluation greater than 10 percent, prior to 
October 31, 2007, for peripheral neuropathy of the left lower 
extremity is denied.

An evaluation of 20 percent, but no greater, beginning 
October 31, 2007, for peripheral neuropathy of the left lower 
extremity is granted, subject to the applicable regulations 
concerning the payment of monetary benefits. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


